 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FORREST KENDRID,                                   No. 2:20-cv-02546 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    CUDJO, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 25, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within thirty days. (ECF No. 8.) Plaintiff has not

23   filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                         1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed March 25, 2021 (ECF No. 8), are adopted in
 3            full; and
 4         2. Plaintiff’s motion for a temporary restraining order (ECF No. 5) is denied.
 5

 6
     DATED: June 28, 2021                         /s/ John A. Mendez
 7
                                                  THE HONORABLE JOHN A. MENDEZ
 8                                                UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
